FILED
                             NOT FOR PUBLICATION                             APR 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURPREET SINGH,                                   No. 08-74686

               Petitioner,                        Agency No. A078-965-104

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Gurpreet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

because of inconsistencies between Singh’s testimony and the testimony of his

witness Gursharanjit Kaur Samra regarding his identity, particularly concerning his

Indian driver’s license. See id. In the absence of credible testimony regarding his

identity, Singh’s asylum and withholding of removal claims fail. See id.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to establish it is more likely than not that he will be tortured if

returned to India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                      08-74686